DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/10/20 and has been entered and made of record. Currently, claims 22-35 are pending, of which claims 34-35 are newly added.

Claim Interpretation

Applicant’s amendment to claim 26 has changed the interpretation of the claim and no longer invokes 35 USC 112(f).

Claim Rejections - 35 USC § 112

Applicant’s amendment to claims 26, as mentioned above, overcomes the rejection set forth in the previous Office Action and is therefore withdrawn.

Response to Arguments

Applicant’s arguments, see pages 7-9 of the remarks, filed 12/10/20, with respect to the rejection of claims 22, 26, and 30 have been fully considered and are persuasive.  The rejection of claims 22-33 has been withdrawn. 

Allowable Subject Matter

Claims 22-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), a cancelling unit configured to cancel, in a case that the cancellation mode has been set by the second setting unit, the print job based on the predetermined time elapsing while the error is not removed; and a disabling unit configured to disable, based on setting of the first mode by the first setting unit, the cancellation mode set by the second setting unit, as set forth in claim(s) 22, and similarly in claims 26 and 30. When a first mode, i.e. billing mode, is set, the set cancellation mode is disabled and does not allow a job being printed to be cancelled even if a predetermined time elapses while there is some kind of error that hinders execution of the job being printed. The prior art of record does not disclose, teach, or suggest these claimed limitations, in combination with all other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677